MEMORANDUM **
California state prisoner Angelo Matthew Garcia appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition, challenging his jury-trial conviction for second-degree murder and robbery. We have jurisdic*736tion pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Gareia contends that the trial court erred by denying his motion to suppress statements he made to the police because the statements were obtained in violation of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and because the statements were coerced. We conclude that the state court’s decision rejecting these claims was not contrary to, or an unreasonable application of, clearly established federal law. See 28 U.S.C. § 2254(d); see also Dickerson v. United States, 530 U.S. 428, 434, 120 S.Ct. 2326, 147 L.Ed.2d 405 (2000); Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993); Davis v. United States, 512 U.S. 452, 458-61, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994).
To the extent that Garcia raises other contentions not certified on appeal, we construe his contentions as a motion to expand the certificate of appealability and we deny the motion. See 9th Cir. R. 22-l(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.